Case 2:20-cv-02280-MWF-JPR Document 14 Filed 11/04/20 Page 1 of 2 Page ID #:166


  1   NEAL A. FISHER, JR. (State Bar No. 265596)
       nealfisher@dwt.com
  2   TERESA FITZGERALD (State Bar No. 152558)
       teresafitzgerald@dwt.com
  3   DAVIS WRIGHT TREMAINE LLP                                                            JS-6
      865 South Figueroa Street, 24th Floor
  4   Los Angeles, California 90017-2566
      Telephone: (213) 633-6800
  5   Fax: (213) 633-6899
  6   Attorneys for Defendants
      ORCHARD SUPPLY COMPANY, LLC AND
  7   LOWE’S HOME CENTERS, LLC
      (ERRONEOUSLY SUED AS ORCHARD
  8   SUPPLY HARDWARE STORES
      CORPORATION, LOWE’S COMPANIES, INC.,
  9   AND LOWE’S HIW, INC.)
 10

 11
                                            UNITED STATES DISTRICT COURT
 12
                                          CENTRAL DISTRICT OF CALIFORNIA
 13

 14
      TOMMY ENNIS, an individual,                         Case No. 2:20-CV-02280 MWF (JPRx)
 15
                                         Plaintiff,       [Assigned for all purposes to Honorable Judge
 16                                                       Michael W. Fitzgerald]
               vs.
 17
      ORCHARD SUPPLY HARDWARE STORES                      ORDER GRANTING STIPULATION FOR
 18   CORPORATION, a Delaware corporation,                DISMISSAL WITH PREJUDICE
      LOWE’S COMPANIES, INC., a North
 19   Carolina corporation, LOWE’S HIW, INC., a
      North Carolina corporation, LOWE’S HOME
 20   CENTERS, INC., a North Carolina
      corporation, and DOES 1 through 20,                 Action Filed: October 14, 2019
 21   inclusive,
 22                                      Defendants.
 23

 24

 25

 26

 27

 28


      ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
      4819-4171-5920v.1 0086846-000074
Case 2:20-cv-02280-MWF-JPR Document 14 Filed 11/04/20 Page 2 of 2 Page ID #:167


  1 TO THE COURT, CLERK OF THE COURT, ALL PARTIES, AND THEIR COUNSEL
  2 OF RECORD:
  3            Finding good cause, the Court grants Plaintiff Tommy Ennis and Defendant Orchard
  4 Supply Company, LLC and Defendant Lowe’s Home Centers, LLC (erroneously sued as Orchard
  5 Supply Hardware Stores Corporation, Lowe’s Companies, Inc., and Lowe’s HIW, Inc.)
  6 “Stipulation for Dismissal With Prejudice.”
  7            Accordingly, IT IS HEREBY ORDERED that:
  8                      The above-captioned action is dismissed with prejudice.
  9            IT IS SO ORDERED.
 10
      DATED: November 4, 2020
 11                                                   MICHAEL W. FITZGERALD
 12                                                   United States District Court

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                         2
      ORDER GRANTINGSTIPULATION FOR DISMISSAL WITH PREJUDICE
      4819-4171-5920v.1 0086846-000074
